Citation Nr: 1011993	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, to include as due to service-connected bilateral 
pes planus.

2.  Entitlement to service connection for a low back 
disability, to include as due to service-connected bilateral 
pes planus.

3.  Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Travis R. Colt, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to 
July 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal

The Veteran provided testimony to the undersigned Acting 
Veterans Law Judge in November 2009.  A copy of the 
transcript has been associated with the file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran asserts that the service-connected bilateral pes 
planus is more severe than currently rated.  The disability 
is rated as 30 percent disabling.  The Veteran has also 
asserted that he has bilateral leg and back disabilities that 
are secondary to the service-connected pes planus disability 
and that he is unemployable due to service-connected 
disability.  For the reasons described below, prior to 
adjudication on the merits, a remand of this appeal is 
required.  In order to provide context to the reasons that 
the appeal must be remanded, the Board will outline some of 
the law and regulations that apply to this case before 
highlighting the facts of this case.  

The pes planus disability is rated under Diagnostic Code 
5276, located in 38 C.F.R. § 4.71, as severe pes planus.  A 
higher schedular rating of 50 percent is warranted for 
pronounced bilateral pes planus.  The rating schedule 
describes what is pronounced pes planus.  

Regarding secondary service connection, service connection 
may be granted for a disability medically shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  For valid secondary service connection 
claims, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the claimed disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Regarding entitlement to TDIU, a veteran may be awarded a 
TDIU upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also 
provides that disabilities resulting from common etiology or 
a single accident will be considered as one disability.

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  In a claim for TDIU, the Board may not 
reject the claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's service-connected 
disability or disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the central inquiry in determining whether a 
veteran is entitled to a TDIU is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials.

The Veteran last underwent a VA examination for the pes 
planus disability in March 2008.  In this examination, the 
examination diagnosed the Veteran as having mild bilateral 
pes planus and wrote that there was no evidence of any 
abnormal weight bearing and that there was no functional 
limitation on standing and walking due to his bilateral mild 
pes planus.  The examiner further opined that the diagnosed 
disability of the legs, mild degenerative changes of the 
knees, was not due to the service-connected pes planus.  The 
examiner did not address the issue of aggravation.  The 
examiner also, essentially, found that there was no current 
back disability.  The examiner did not provide an opinion 
regarding whether the service-connected disability caused 
unemployability.

In earlier dated medical evidence, to include a March 2007 
contract VA examination, the Veteran's pes planus was noted 
to be severe, not mild, and included some findings listed as 
indicative of pronounced flatfoot.  At the time of the Board 
hearing, the Veteran submitted private medical evidence.  
This evidence includes an October 2007 document in which a 
private clinician found that the Veteran could infrequently 
stand/walk and that it was more likely than not that the 
Veteran's pes planus was causing pain in the Veteran's knees 
and lower back.  The clinician did not provide an opinion, 
however, that the pes planus had caused or aggravated a 
disability of the knees or back, as pain, in itself, is not a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Further, documents contained in the Vocational Rehabilitation 
folder include a September 2008 statement from a Vocational 
Rehabilitation Counselor that the Veteran's "health had 
deteriorated to the point where he was no longer able to 
pursue employment."  She listed the Veteran's pes planus 
among several disabilities the Veteran had.  In a January 
2008 "Independent Living Assessment," a different counselor 
had written that the Veteran felt that "he could walk on the 
trail [close to his home] if he could increase the strength 
in his legs."  

The record also contains evidence that the Veteran has been 
awarded disability benefits from the Social Security 
Administration (SSA).  In an application for a handicapped 
parking placard, a clinician indicated that the condition of 
pes planus severely limited his ability to walk.  There is, 
therefore, conflicting evidence regarding the Veteran's 
ability to walk and use his feet.

After review of the law and regulations outlined above and 
the evidence presently of file, the Board finds that a remand 
is warranted.  Upon remand, the Veteran should be scheduled 
for a comprehensive examination that addresses the severity 
of the pes planus, addresses whether any currently present 
leg and low back disability is secondary to pes planus, and 
addresses the question of employability.  This examination is 
warranted due to the conflicting evidence of severity of the 
pes planus and to obtain additional opinion evidence.  The 
examination should be completed by a different examiner than 
the examiner who completed the March 2008 VA examination, if 
possible.

In addition, as noted, the Veteran has recently submitted the 
decision document in his SSA disability claim.  The record, 
however, does not contain any other documents developed as 
part of his SSA disability claim.  VA has a duty to seek 
these records.  See 38 C.F.R. § 3.159(c); see Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
AMC/RO should contact SSA and obtain and associate with the 
claims file copies of the Veteran's records regarding SSA 
benefits, including any medical records in its possession.

Lastly, copies of all other outstanding records of treatment, 
VA and non-VA, received by the Veteran for pes planus, knee 
and any back disability, should be obtained and made part of 
the claims file.  See 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for pes planus, knee and any back 
disability should be obtained and made 
part of the claims file.

2.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits 
and the underlying medical records SSA 
used in making its decision(s).

3.  The Veteran should be afforded an 
orthopedic examination.  The examination 
should be completed by a different 
examiner than the examiner who completed 
the March 2008 VA examination, if 
possible.  The claims file should be sent 
to the examiner and the examiner should 
review the relevant evidence in the 
claims file.  Any tests deemed necessary 
should be accomplished.

The examiner should determine the current 
severity of the service-connected pes 
planus.  The examiner should remark on 
any findings of marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, and whether the disability 
is not improved by orthopedic shoes or 
appliances.

The examiner should address whether any 
currently present leg (to include knee) 
disability and low back disability is 
secondary to the service-connected back 
disability by answering the following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
present leg (to include knee) 
disability was caused or 
aggravated by the service-
connected pes planus?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
present back disability was 
caused or aggravated by the 
service-connected pes planus?

The examiner should also address the 
issue of employability:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected pes 
planus renders him incapable of 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment background?  

If the examiner provides a positive 
opinion to either or both questions a) or 
b) above, the examiner should provide a 
separate opinion addressing the Veteran's 
employability when considering this 
additional disability or disabilities.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
a finding of aggravation; less likely 
weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

4.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his attorney-
representative a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


